Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
2.    The reference cited in the Information Statement Disclosure filed on 01/10/2020 has been considered by examiner.

Response to Amendment
3.	The Amendment filed on 01/07/2021 has been entered. Claims 7-9, 11-12 and 21-26 have been canceled. Claims 27-28 have been added. Claims 1-6, 10, 13-20 and 27-28 remain pending in the application. Objection to the drawings is withdrawn. Rejections of claim 12 under 35 U.S.C. 112(a) (pre-AIA  35 U.S.C. 112, first paragraph) is withdrawn.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention. (FP 7.30.01)


5.	Claim 28 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. (FP 7.31.01).
	Claim 28 recites the limitation “wherein each subarray of pixels at least partially overlaps with another subarray of pixels”, which is not supported by the original disclosure and therefore constitutes new matter (See also 37 C.F.R. 1.121(f), MPEP 608.04, 706.03(o)). Nowhere in the specification discloses the above limitation. Specifically, Fig. 2 and [0065] of the specification discloses “In FIG. 2 it can also be seen that the subarrays 120 are non-overlapping….”. Claim 28 should be cancelled or amended in accordance with the original disclosure.

Allowable Subject Matter
6.	Claims 1-6, 10, 13-20 and 27 are allowed. The following is an examiner’s statement of reasons for allowance: The present invention is directed to a display device integrated with an optical biometric sensor. The closet prior arts, Wu (US 20180336389 A1) and Fujita (EP 2827283 A1), discloses a biometric imaging device configured to be arranged under an at least partially transparent display panel and configured to capture an image of an object in contact with an outer surface of the display panel, the biometric imaging device comprising: an image sensor comprising a photodetector pixel array; a 

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on 9:00-18:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUZHEN SHEN/Primary Examiner, Art Unit 2691